On petition for rehearing,
Cooper, J.,
delivered the following opinion:
The complainants have filed a petition for á rehearing, in which it is conceded, that on the case made by the bill, the petitioners cannot probably gainsay the conclusion reached by the court on the original hearing. The petition, however, asks the court *64not to enter a final decree in accordance with that conclusion, but either to remand the cause for amendment without precluding the complainant from again making any question in the case, or to dismiss the bill without prejudice. This request is confessedly-based, not on anything appearing in the record, but upon outside facts stated in the petition and exhibits thereto. These facts, it is insisted, show that the judgment under which the land in controversy was sold was rendered in the chancery case appealed by W. B. Lillard to this court, and after his death revived against his heirs and personal representative.
We have repeatedly held that a remand of a cause by this court for amendment, either under the Code, sec. 3170, or the practice of the court, must be based on the record: Fogg v. Union Bank, 4 Baxt., 539; McKinley v. Sherry, 2 Lea, 200; McEwen v. Gillespie, 3 Lea, 204. The reason is, that to act on matter not in the record, or plainly suggested by it, would be the exercise of original and not appellate jurisdiction. For, it would' be manifestly unjust to renew or prolong litigation on ex parte statements, and if the other side were heard and the matter determined upon the weight of evidence, it would be clearly the exercise of original jurisdiction. The Code, sec. 3170, merely embodies the previous rule of practice of the court: Evans v. Wells, 7 Hum., 568.
This court has, it is true, adopted the practice of settling rights upon demurrer, in view of the provisions of the statute law on the subject, to narrow litigation and diminish expense, and it might depart *65from the rule in a ease clearly justifying the departure: Riddle v. Mottley, 1 Lea, 468. No such case can be held to exist where the correctness of the conclusion reached is fairly conceded, and where we are ourselves satisfied with that conclusion.
¥e have the less reluctance in adhering to the rule in this case because the demurrer has been overruled in part, and the cause remanded to the court below for further proceedings. In that court the complainants may, under our statutes of jeofails and the liberal practice of the chancery court, amend in any way they may be advised, subject only to the decision of this court upon the case presented by the-bill before us.
The application must be dismissed with costs.